[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              DEC 13, 2006
                              No. 06-12309                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                      D. C. Docket No. 92-00162-CR-E

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MARVIN C. THOMPSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                            (December 13, 2006)

Before DUBINA, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Marvin C. Thompson appeals the district court’s order revoking
his supervised release and imposing a 46-month imprisonment sentence. At the

revocation hearing, Lt. Steven Woods testified that, on November 17, 2005, he

discovered, in the driver’s seat of Thompson’s car, a fanny pack containing crack

cocaine and a firearm. During his cross examination, Lt. Woods acknowledged

that Thompson’s ticket number from the November incident was out of sequential

order from other tickets that he had issued before and after the incident, and he had

pulled Thompson over for traffic violations twice, following the incident. The

district court revoked Thompson’s supervised release, after finding that he had

possessed crack cocaine and a firearm.

      On appeal, Thompson argues that the government failed to prove by a

preponderance of the evidence that he violated the conditions of his supervised

release because: (1) there was evidence that other people had opportunities to leave

the contraband in his car without his knowledge; and (2) there was no evidence

presented showing that he had actual or constructive possession of the contraband.

      “A district court’s revocation of supervised release is reviewed under an

abuse of discretion standard.” United States v. Frazier, 26 F.3d 110, 112 (11th Cir.

1994). The revocation of supervised release is authorized when a court finds that a

defendant violated a term of his supervised release by a preponderance of the

evidence. 18 U.S.C. § 3583(e)(3); see also Johnson v. United States, 529 U.S. 694,



                                          2
700, 120 S. Ct. 1795, 1800, 146 L. Ed. 2d 727 (2000).

      Possession can be either actual or constructive. United States v. Faust, 456
F.3d 1342, 1345-46 (11th Cir. 2006) (controlled substance), cert. denied, ___ S.

Ct. ___ (U.S. Nov. 13, 2006) (No. 06-7242); United States v. Gunn, 369 F.3d
1229, 1235 (11th Cir.) (firearm possession), cert. denied, Cantillo v. U.S., 543 U.S.
937, 125 S. Ct. 324 (2004). Constructive possession need not be exclusive and

“can be established by showing ownership or dominion and control over the drugs

or over the premises on which the drugs are concealed.” United States v. Poole,

878 F.2d 1389, 1392 (11th Cir. 1989) (holding evidence sufficient to prove

constructive possession where, although defendant did not have exclusive control

over house where substance was found, she owned, exercised dominion, and

control over the house).

      After reviewing the record, we conclude that the district court did not abuse

its discretion by revoking Thompson’s supervised release. The evidence showed

that authorities discovered a fanny pack, containing crack cocaine, and a firearm,

in the driver’s seat of Thompson’s vehicle, shortly after he had been driving it in

circumstances suggesting that he may have been involved in a drug deal. This

evidence established that, more likely than not, Thompson constructively

possessed the contraband.



                                          3
      Thompson next argues that the district court failed to give adequate

consideration to evidence showing that Lt. Woods’s testimony was incredible and

biased, as indicated by his testimony that he issued Thompson a ticket number out

of sequence from his previous tickets, and evidence regarding Lt. Woods’s

harassment of Thompson via multiple traffic stops. He contends that the district

court made an erroneous credibility determination because: (1) its factual findings

mirrored Lt. Wood’s testimony; and (2) it did not discuss whether Lt. Wood’s

rendition of the events was to be believed. Lastly, he argues that the record does

not reflect that the court considered the government’s lack of fingerprint evidence.

      A person accused of violating a condition of supervised release is entitled to,

inter alia, an opportunity to appear, present evidence, and question any adverse

witness, and to make a statement and present evidence in mitigation.

Fed.R.Crim.P. 32.1(b)(2). “The credibility of a witness is in the province of the

factfinder and [we] will not ordinarily review the factfinder’s determination of

credibility.” United States v. Copeland, 20 F.3d 412, 413 (11th Cir. 1994).

      Because the district court allowed Thompson to present his evidence and

cross-examine adverse witnesses, indicated that it had taken Thompson’s

arguments under advisement, and made factual findings that were largely

corroborated by Thompson’s own testimony, we conclude that the district court



                                          4
afforded Thompson adequate due process, and its factual and credibility

determinations were not clearly erroneous.

      Thompson next argues that his revocation sentence was unreasonable

because the district court made no explicit statement indicating that it considered

any of the factors set forth in 18 U.S.C. § 3553, and there was nothing in the record

to imply that the district court considered them.

      Sentences imposed for a violation of supervised release under an advisory

guidelines system are reviewed for “reasonableness.” United States v. Sweeting,

437 F.3d 1105, 1107 (11th Cir. 2006). Section 3583 of Title 18 provides that the

district court may:

      revoke a term of supervised release, and require the defendant to serve
      in prison all or part of the term of supervised release authorized by
      statute for the offense that resulted in such term of supervised release
      without credit for time previously served on postrelease supervision, if
      the court, pursuant to the Federal Rules of Criminal Procedure
      applicable to revocation of probation or supervised release, finds by a
      preponderance of the evidence that the defendant violated a condition
      of supervised release, except that a defendant whose term is revoked
      under this paragraph may not be required to serve on any such
      revocation more than 5 years in prison if the offense that resulted in
      the term of supervised release is a class A felony[.]


18 U.S.C. § 3583(e)(3).

      Further, Chapter 7 of the Sentencing Guidelines, which governs violations of

supervised release, contains policy statements, one of which, § 7B1.4, provides


                                           5
recommended ranges of imprisonment applicable upon revocation. See U.S.S.G.

§ 7B1.4. The applicable range in Thompson’s case, where he committed a Grade

A violation of his supervised release, had a criminal history category of IV, and

was on supervised release as a result of a sentence for a Class A felony, was 37 to

46 months imprisonment. See id. We consistently have held that the policy

statements of Chapter 7 are merely advisory and not binding. United States v.

Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000).

      In sentencing a defendant, the factors that a district court should consider

include: (1) the nature and circumstances of the offense; (2) the history and

characteristics of the defendant; (3) the applicable guideline range; (4) the pertinent

Sentencing Commission policy statements; and (5) the need to avoid unwarranted

sentencing disparities.   See 18 U.S.C. § 3553(a)(1), (2)(B)-(D), (4)-(7).          The

district court is not required to discuss each of the § 3553(a) factors. United States

v. Talley, 431 F.3d 784, 786 (11th Cir. 2005).

      Because the imposition of Thompson’s sentence reflected consideration of

several of the relevant factors under § 3553(a), the sentence was not unreasonable.

Accordingly, we affirm the district court’s order revoking Thompson’s supervised

release and Thompson’s sentence.

      AFFIRMED.



                                          6